DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 6-10, 16-20, and 26-30 had been previously canceled.
Claim 15 has been canceled in the reply filed 07/19/2022.
Claims 1-5, 11-14, and 21-25 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 11-14, and 21-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharood et al. (US PGPUB 2002/0000092) in view of Golden et al. (US Patent No. 6,452,924).

As per Claim 11, Sharood et al. teach a computing device comprising (Note that, per P0242, the unit in Fig 27A can be programmed to perform all the functions of the retrofit plug in Fig 26A-26B.  With that in consideration, P0242 refers to element 2720 as a processor circuit [i.e. computing device]): one or more processors (P0242); memory (P0242) storing instructions that, when executed by the one or more processors, cause the computing device to: receive, from a security system (Note that, per P0004-0005, the disclosed system is drawn to a home monitoring and automation system which can be reasonably interpreted as a security system; P0239; Note also that, per P0062, 0173-0174, 0204, among others, control server 100 is acting as a security device and in communication with elements such as the retrofit plug in order to provide home security, monitoring and automation.  Therefore, the retrofit plug can be reasonably interpreted as part of a home security system.  For example, P0238 discloses how the retrofit plug may provide messages/alerts to a user regarding certain conditions of the interconnected appliance that would be of concern or require attention.  This feature could be reasonably interpreted as a security feature.) located at a premises and configured to supply power to the computing device, an indication of an interruption of a supply of power to the security system (P0009, 0062, 0173-0174, 0204, 0235, 0238); and based on receiving the indication of the interruption of the supply of power, maintain power to a communication device (P0238).

Sharood et al. do not explicitly state to cause a power switch device to disconnect power to another device.
However, Golden et al. teach a system and method for controlling bandwidth in a switched broadband network in which CPU core 230 receives CPU interrupt from power supply and system monitor block 260 via PCI bus 290. In the event of power failure or other workstation interface failure, the CPU interrupt causes shutdown processing to be activated by CPU 232 (Col 11 L 13-17).
Sharood et al. and Golden et al. are analogous art because they both disclose power failure response systems.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the computing device (as taught by Sharood et al.) with a power disconnection device (as taught by Golden et al.) for reliability in the event of power failure (Golden et al. Col 9 L 41-42).

As per Claim 12, the combination of Sharood et al. and Golden et al. outlined above further teaches the computing device of claim 11 (as described above), wherein the another device comprises a processor (Golden et al. Col 11 L 13-17) of an interactive security system (Note that, per Sharood et al. P0004-0005, the disclosed system is drawn to a home monitoring and automation system which can be reasonably interpreted as an interactive security system).

As per Claim 13, Sharood et al. in the combination outlined above further teach the computing device of claim 11 (as described above), wherein the interruption of the supply of power to the security system comprises an interruption of a supply of power from a primary power source (Fig 26A Element 2640 and P0238); and wherein the instructions that, when executed, cause the computing device to maintain power to the communication device comprise instructions that cause the computing device to supply power to the communication device from a backup power source (P0235).

As per Claim 14, Golden et al. in the combination outlined above further teach the computing device of claim 11 (as described above), wherein the instructions that, when executed, cause the computing device to cause the power switch device to disconnect power to the another device comprise instructions that cause the computing device to send a signal to the power switch device (Col 11 L 13-17).

Regarding Claims 1-4, the claims are drawn to the method of using the corresponding apparatus claimed in Claims 11-14, respectively.  Therefore, method claims 1-4 correspond to apparatus claims 11-14, respectively, and are rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Sharood et al. and Golden et al. (as applied to Claims 11-14).  

As per Claim 5, Golden et al. in the combination outlined above further teach the method of claim 1 (as described above), wherein the another device comprises a processor (Col 11 L 13-17).

Regarding Claims 21-25, the claims are drawn to the non-transitory computer-readable medium for performing the corresponding method steps claimed in Claims 1-5, respectively.  However, Sharood et al. in the combination outlined above further teach such a medium (P0057, 0090, 0242).  Therefore, claims 21-25 correspond to method claims 1-5, respectively, and are rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Sharood et al. and Golden et al. (as applied to Claims 1-5). 

Response to Arguments
Applicant's arguments with respect to Claims 1, 11, and 21, filed 07/19/2022, have been fully considered but they are not persuasive. Applicant argues in substance:

a.  The prior art of record fails to disclose, teach, or suggest “a security system… configured to supply power to the computing device”.
i.  The Examiner respectfully disagrees.  As an initial matter, note that, per Sharood et al. P0242, the unit in Fig 27A can be programmed to perform all the functions of the retrofit plug in Fig 26A-26B.  With that in consideration, Sharood et al., P0242 refers to element 2720 as a processor circuit [i.e. computing device].  Note also that., per Sharood et al. P0239, the retrofit plug 2650 may simply provide the temperature or other power monitoring data to a control server, gateway, or monitoring service, which can perform analysis of the data and determine if any action is necessary. For example, if used in conjunction with the control server 100, a message can be displayed on a user interface that the freezer is not working, the door has been left open, or that a repair service should be called.  The control server 100 main board 300 can accommodate a number of additional EIA-485 interfaces (e.g., eight interfaces). The additional interfaces can provide connection to third party devices, such as security panels, lighting control systems, HVAC zoning systems, and others. The additional interfaces also can be used for connection to external bridges, such as additional PLC interfaces, RF subsystems, communications modules, and retrofit plugs (Sharood et al. P0062).  The control server 100 acts as the interface to the appliances and serves as a firewall to prevent unwanted tampering. All appliance control functions available within the home are allowed from outside of the home provided that the user is authorized to do so. In the event that a catastrophic failure is detected, a service provider can shut-off gas or water to the house to prevent an explosion or water damage (Sharood et al. P0173).  The control server's role in appliance diagnosis is to provide access to data by a remote site and to provide any necessary service prompts locally. The service provider may shut off the appliance if continued operation would damage the appliance (Sharood et al. P0174).  The required sensors can be hardwired to an existing electronic security system 1900. The existing security system 1900 is linked into the control server 100 through a serial link 1901. Alternatively, RF controlled motion detectors 1900 and smoke detectors 1920 can send signals to the control server 100 for analysis. The control server 100 provides telephone connection and web services that are needed for the security system. The status of the security system can be monitored by a remote server using the Internet portal 5, dedicated ISDN, DSL, or POTS service, or any of the home interfaces, such as portable tablet 150 or PC interface 190 (Sharood et al. P0204).  Therefore, the Examiner respectfully submits that the combined teachings of the retrofit plug and the control server 100 provide a security system (control server 100) in which processor-driven elements (retrofit plug) can be managed including as to the continuation or shutting down of power.  Note also that, per P0062, 0173-0174, 0204, among others, control server 100 is acting as a security device and in communication with elements such as the retrofit plug in order to provide home security, monitoring and automation.  For example, P0238 discloses how the retrofit plug may provide messages/alerts to a user regarding certain conditions of the interconnected appliance that would be of concern or require attention.  Therefore, the retrofit plug can be reasonably interpreted as part of a home security system.  This feature could be reasonably interpreted as a security feature.  As such, the Examiner respectfully submits that the combination Sharood et al. in the combination outlined above teach the argued limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685